     Case: 1:19-cv-02748 Document #: 10 Filed: 05/03/19 Page 1 of 4 PageID #:53




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ZEIGLER AUTO GROUP II, INC., a                  )
 Michigan corporation, and ZEIGLER               )
 CHEVROLET – SCHAUMBURG, LLC, a                  )
 Michigan limited liability company,             )
                                                 )
                       Plaintiffs,               ) Case No. 1:19-cv-02748
                                                 )
        v.                                       ) Judge John Robert Blakey
                                                 )
 HORACIO CHAVEZ a/k/a JOSE CHAVEZ,               ) JURY TRIAL DEMANDED
 and BILL STASEK CHEVROLET, INC., an             )
 Illinois corporation,                           )
                                                 )
                       Defendants.               )
      PLAINTIFFS’ MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Zeigler Auto Group II, Inc.

(“Zeigler Auto”) and Zeigler Chevrolet – Schaumburg, LLC (“Zeigler Chevrolet”) (together,

“Zeigler”), through their attorneys, Tabet DiVito & Rothstein LLC, respectfully request that the

Court enter a preliminary injunction against Defendants Horacio Chavez a/k/a Jose Chavez

(“Chavez”) and Bill Stasek Chevrolet, Inc. (“Stasek Chevrolet”) (together, “Defendants”). In

support of the motion, Zeigler submits Plaintiffs’ Memorandum in Support of Their Motion for

Entry of a Preliminary Injunction (“Memorandum”) and respectfully state as follows:

       1.     Zeigler respectfully requests that the Court enter a preliminary injunction against

Defendants to halt Defendants’ ongoing misconduct related to Chavez’s breaches of his Non-

Compete & Non-Solicitation Agreement with Zeigler (the “Agreement”).

       2.     As set forth more fully in Zeigler’s supporting Memorandum, Chavez breached the

Agreement when he: (a) resigned as the general manager of Zeigler Chevrolet and began working

as the general manager for Stasek Chevrolet, Zeigler’s direct competitor located only 13 miles
     Case: 1:19-cv-02748 Document #: 10 Filed: 05/03/19 Page 2 of 4 PageID #:53




away; (b) poached a Zeigler employee to work at Stasek Chevrolet; and (c) disclosed and used

Zeigler’s confidential information for the benefit of Stasek Chevrolet.       In addition, Stasek

Chevrolet tortiously interfered with the Agreement because it aided, abetted, induced, and/or

encouraged Chavez to breach the Agreement in the foregoing ways.

       3.      Zeigler is entitled to injunctive relief because they have established in their

Memorandum that: (a) there is a reasonable likelihood of success on the merits of their claims

against Defendants; (b) Zeigler will suffer irreparable harm without the preliminary injunctive

relief; (c) Zeigler has no adequate remedy at law; and (d) the injunction does not harm the public

interest. Additionally, the balance of harms strongly weighs in favor of Zeigler.

       4.      Accordingly, entry of a preliminary injunction against Defendants is both

appropriate and necessary at this time.

       WHEREFORE, for all of the reasons stated herein and in Zeigler’s accompanying

Memorandum, Zeigler respectfully requests that the Court grant Zeigler’s Motion and award them

the following relief:

       (a)     Preliminarily enjoin Chavez from directly or indirectly representing or being

               employed by any automobile dealership or new or used vehicle dealership related

               entity located within 50 miles of Zeigler Chevrolet (1230 East Golf Road,

               Schaumburg, IL 60173) for a period of 24 months;

       (b)     Preliminarily enjoin Chavez and those people and entities acting in concert with

               him, including but not limited to Stasek Chevrolet, from disclosing or utilizing any

               of Zeigler’s confidential and secret information that is not generally known to

               persons who are not employed by or associated with Zeigler, including but not




                                                2
Case: 1:19-cv-02748 Document #: 10 Filed: 05/03/19 Page 3 of 4 PageID #:53




        limited to Zeigler’s internal management reports, customer names and addresses,

        business and marketing plans, and financial information, for a period of 24 months;

 (c)    Preliminarily enjoin Chavez and those people and entities acting in concert with

        him, including but not limited to Stasek Chevrolet and Dimitrios Maravelas

        (“Maravelas”), from interfering with Zeigler’s relationships with its advertising and

        marketing partners, including but not limited to The Daily Herald;

 (d)    Preliminarily enjoin Chavez and those people and entities acting in concert with

        him, including but not limited to Stasek Chevrolet and Maravelas, from inducing

        or influencing or attempting to induce or influence any Zeigler Chevrolet employee

        to terminate employment with Zeigler Chevrolet, or by recommending to any other

        entity that it employ or solicit for employment anyone who is an employee of

        Zeigler Chevrolet, for a period of 24 months;

 (e)    Order Defendants and those people and entities acting in concert with them,

        including but not limited to Maravelas, to make available for inspection all personal

        storage devices, including, but not limited to, all laptop computers, notebook

        computers, desktop computers, tablets, hand-held computers, computer disks,

        compact disks, hard drives, magnetic storage media, optical storage media, tapes,

        zip drives, flash drives, telephones, cellular telephones, PDAs, smartphones,

        iPhones, iPods, iPads, electronic music players, e-book readers, hand-held

        computer devices, Blackberries, digital cell phones, cell phones, and pagers in

        Defendants’ possession, custody, or control;

 (f)    Preliminarily enjoin Defendants and those people and entities acting in concert with

        them, including but not limited to Maravelas, from destroying or deleting any and



                                          3
    Case: 1:19-cv-02748 Document #: 10 Filed: 05/03/19 Page 4 of 4 PageID #:53




             all records, documents, or electronic communications in any way evidencing or

             relating to Chavez’s breaches of the Agreement described above and in the

             accompanying Memorandum; and,

      (g)    Waive the posting of bond for good cause shown.

Date: May 3, 2019                                     Respectfully submitted,

Michael J. Grant                                      ZEIGLER AUTO GROUP II, INC. and
Jacob B. Berger                                       ZEIGLER CHEVROLET –
TABET DIVITO & ROTHSTEIN LLC                          SCHAUMBURG, LLC
209 South LaSalle Street, 7th Floor
Chicago, IL 60604
(312) 762-9450                                        By:/s/ Michael J. Grant
mgrant@tdrlawfirm.com                                          One of Their Attorneys
jberger@tdrlawfirm.com


Attorneys for Plaintiffs Zeigler Auto Group II,
Inc. and Zeigler Chevrolet – Schaumburg, LLC




                                                  4
